 630
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 75
 
Stamford Hospitality, LP d/b/a Stamford Plaza Hotel 
and Conference Center, LP 
and
 
United Food 
and Commercial Workers Union, Local 371. 
Case 34

CA

092068
 
March 13, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
This 
is a refusal
-
t
o
-
bargain case in which the R
e-

r-
gaining representative in the underlying representation 
procee
d
ing.  Pursuant to a charge filed by the Union on 
October 25, 2012, the Acting General Counsel issued the 
com
plaint on December 5, 2012, alleging that the R
e-
spondent, Stamford Hospitality, LP d/b/a Stamford Plaza 
H
o
tel and Conference Center, LP, has violated Section 

to recognize and bargain following the 

a-
tion in Case 34

RC

080390.  (Official notice is taken of 


102.69(g).  
Frontier Hotel
, 265 NLRB 343 (1982).)  The 
Respondent file
d an answer admitting in part and den
y-
ing in part the allegations in the complaint, and asserting 
affirmative defenses.
 
On January 29, 2013, the Acting General Counsel filed 
a Motion for Summary Judgment and a supporting me
m-
orandum.  On January 30, 2013, t
he Board issued an o
r-
der transferring the proceeding to the Board and a N
o
tice 
to Show Cause why the motion should not be granted.  
The Respondent filed a response. 
 
Ruling on Motion for Summary Judgment
 
The Respondent admits its refusal to bargain, but co
n-
tests the validity of the certification on the basis of the 
issues raised in the representation proceeding, including 

constitutionally invalid, and the Board lacks the authority 
to act.  We reject
 
this argument.
1
 
All representation issues raised by the Respondent 
were or could have been litigated in the prior represent
a-
tion proceeding.  The Respondent does not offer to a
d-
                                        
        
 
1
 
We recognize that the United States Court of Appeals for 
the Di
s-

appointments were not valid.  See 
Noel Canning v. NLRB
, ___ F.3d ___ 
(D.C. Cir. 2013).  However, as the court itself acknowledged, its dec
i-
sion conflicts with rulings of at least th
ree other courts of appeals.  
See 
Evans v. Stephens
, 387 F.3d 1220 (11th Cir. 2004), 
cert. denied
 
544 
U.S. 942 (2005); 
U.S. v. Woodley
, 751 F.2d 1008 (9th Cir. 1985); 
U.S. 
v. Allocco
, 305 F.2d 704 (2d Cir. 1962).  This question remains in 
litigation, and p
ending a definitive resolution, the Board is charged to 
fulfill its responsibilities under the Act. 
 
duce at a hearing any newly discovered and previously 
unavailable evidence, no
r does it allege any special ci
r-
cumstances that would require the Board to reexamine 
the decision made in the representation proceeding.  We 
therefore find that the Respondent has not raised any 
representation issue that is properly litigable in this u
n-
fai
r labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941). 
 
Accordingly, we grant the Motion for Summary Jud
g-
ment. 
 
On the entire record, the Board makes the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material t
imes, the Respondent has provided h
o-
tel guest room and suite accommodations, meeting 
rooms, and other event space at its facility located in 

 
During the 12
-
month period ending October 31, 2012, 
the Responde
nt, in conducting its operations described 
above, derived gross revenues in excess of $500,000 and 
purchased and received at its facility goods valued in 
excess of $50,000 directly from points outside the State 
of Connecticut.
 
We find that the Respondent i
s an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that the Union, United Food and 
Commercial Workers Union, Local 371, is a labor orga
n-
ization within the meaning of Section 2(5) of the Act.
 
II
.
 
ALLEGED UNFAI
R LABOR PRACTICES
 
A.  The Certification
 
Following the representation election held on June 22, 
2012, the Union was certified on August 1, 2012, as the 
exclusive collective
-
bargaining representative of the e
m-
ployees in the following appropriate unit:
2
 
 
All 
full
-
time and regular part
-
time service and maint
e-
nance employees employed by the Employer at its 
Stamford, Connecticut facility; but excluding all other 
employees, banquet employees, clerical employees, 
and guards, professional employees, and supervisors 
as 
defined in the Act.
 
 
The Union continues to be the exclusive collective
-
bargaining representative of the unit employees under Se
c-
tion 9(a) of the Act.
 
                                        
        
 
2
 
We have corrected the unit description set forth in the complaint to 

i-
sion and Direct

Supplemental Decision on Objections and Certification of Represent
a-
tive.   
 
  
 
 
 
      
STAMFORD PLAZA HOTEL
 
 
 
 
 
 
631
 
 
 
 
B. Refusal to Bargain
 
By letters dated August 2 and October 3, 2012, the U
n-
ion requested that the Resp
ondent bargain collectively 
with it as the exclusive collective
-
bargaining represent
a-
tive of the unit.  Since about August 2, 2012, the R
e-
spondent has failed and refused to recognize and bargain 
with the Union.  We find that this failure and refusal co
n-
sti
tutes an unlawful failure and refusal to recognize and 
bargain with the Union in violation of Section 8(a)(5) 
and (1) of the Act.
 
C
ONCLUSION OF 
L
AW
 
By failing and refusing since about August 2, 2012, to 
recognize and bargain with the Union as the exclusive
 
collective
-
bargaining representative of the employees in 
the appropriate unit, the Respondent has engaged in u
n-
fair labor practices affecting commerce within the mea
n-
ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of 
the Act.  
 
R
EMEDY
 
Having found
 
that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.  
 
To ensure that the e
mployees are accorded the services 
of their selected bargaining agent for the period provided 
by law, we shall construe the initial period of the certif
i-
cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-
Jac Po
ultry 
Co
., 136 NLRB 785 (1962); accord
:
 
Burnett Constru
c-
tion Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 
57 (10th Cir. 1965); 
Lamar Hotel
, 140 NLRB 226, 229 
(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 
379 U.S. 817 (1964).
 
ORDER
 
The Nationa
l Labor Relations Board orders that the 
Respondent, Stamford Hospitality, LP d/b/a Stamford 
Plaza Hotel and Conference Center, LP, Stamford, Co
n-
necticut, its officers, agents, successors, and assigns, 
shall
 
1. Cease and desist from
 
(a) Failing and refusing
 
to recognize and bargain with 
United Food and Commercial Workers Union, Local 371 
as the exclusive collective
-
bargaining representative of 
the employees in the bargaining unit.
 
(b) In any like or related manner interfering with, r
e-
straining, or coercing 
employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) On request, bargain with the Union as the exclusive 
collective
-
bargaining represe
ntative of the employees in 
the following appropriate unit on terms and conditions of 
employment and, if an understanding is reached, embody 
the understanding in a signed agreement:
 
 
All full
-
time and regular part
-
time service and maint
e-
nance employees emp
loyed by the Employer at its 
Stamford, Connecticut facility; but excluding all other 
employees, banquet employees, clerical employees, 
and guards, professional employees, and supervisors as 
defined in the Act.
 
 
(b) Within 14 days after service by the Regio
n, post at 
its facility in Stamford, Connecticut, copies of the a
t-

3
  
Copies of the notice, 
on forms provided by the Regional Director for Region 

representative, shall be 
posted by the Respondent and 
maintained for 60 consecutive days in conspicuous pla
c-
es including all places where notices to employees are 
customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
su
ch as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-
ent to ensure that the notices are not al
tered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its ow
n expense, a copy of the notice to all cu
r-
rent employees and former employees employed by the 
Respondent at any time since August 2, 2012.
 
(c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsibl
e official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
                                        
        
 
3
 
If this Order is enforced by a judgment of a United States court of 

rder of the N
a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
 632
 
 
 
 
 
DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D
 
 
 
 
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Re
lations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other em
ployees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT 
fail and refuse to recognize and bargain 
with United Food and Commercial Workers, Local 371 
as the exclusive collective
-
bargaining representativ
e of 
the employees in the bargaining unit.
 
W
E WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, on request, bargain with the Union and put 
in writing and sign any agreement r
eached on terms and 
conditions of employment for our employees in the fo
l-
lowing bargaining unit:
 
 
All full
-
time and regular part
-
time service and maint
e-
nance employees employed by us at our Stamford, 
Connecticut facility; but excluding all other employees,
 
banquet employees, clerical employees, and guards, 
professional employees, and supervisors as defined in 
the Act.
 
 
S
TAMFORD 
H
OSPITALITY
,
 
LP
 
D
/
B
/
A 
S
TAMFORD 
P
LAZA 
H
OTEL 
A
ND 
C
ONFERENCE 
C
ENTER
,
 
LP
 
 
 
